Hallam, J.
(dissenting).
The decision in Moyer v. Cantieny, 41 Minn. 242, 42 N. W. 1060, seems to me decisive of the case at bar. In that case it was held that where an attorney has a contract to conduct a client’s case he is “entitled either to be allowed to perform it, and thus to secure the agreed sum, or else to be indemnified for not being allowed to do so.” We have quite recently approved this decision. Southworth v. Rosendahl, 133 Minn. 447, 158 N. W. 717. The weight of authority is with the conclusion reached in Moyer v. Oantieny, and against that reached in Martin v. Camp, 219 N. Y. 170, 114 N. E. 46, L.R.A. 1917E, 402, cited in the majority opinion. See 6 C. J. 724; 2 R. C. L. 1048; Scheinesohn v. Lemonek, 84 Oh. St. 424, 95 N. E. 913, Ann. Cas. 1912C, 737; Dorshimer v. Herndon, 98 Neb. 421, 153 N. W. 496; Sessions v. Warwick, 46 Wash, 165, 89 Pac. 482; Bartlett v. Odd Fellows’ Sav. Bank, 79 Cal. *286218, 21 Bac. 743, 12 Am. St. 139; Webb v. Trescony, 76 Cal. 621, 18 Pac. 796; Brodie v. Watkins, 33 Ark. 545, 34 Am. Rep. 49. In a note to Martin v. Camp, in L.R.A. 1917F, 406, it is said that the rule in that case, limiting recovery upon a breach by the client to the .reasonable value of the services already performed, is not supported by the weight of authority. The reasons pro and con are fairly well balanced. I prefer to adhere to Moyer v. Cantieny, and to hold, as stated in the Southworth ease, that “the general principles of the law of contracts apply to transactions between attorney and client, as well as between other persons.”
Dibell, J. (dissenting).
I concur with Justice Hallam.